DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5, 8 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 5, 8 and 11-14 is because the cited prior art does not teach a device for gauging an electronic apparatus that includes a memory unit storing the measured data sets, wherein the memory unit is a rolling structure having a fixed slot and at least three replaceable slots, wherein the replaceable slots stores the sequentially measured data sets which follows the First In and First Out (FIFO) rule to be removed; and wherein the plurality of sensors sequentially senses the electronic apparatus in an interval, so that the period of the measured data sets stored in the replaceable slots is increased.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANUEL L BARBEE/Primary Examiner, Art Unit 2864